Darden, Chief Judge
(concurring):
This case differs from United States v Hale, 20 USCMA 150, 42 CMR 342 (1970). In that case, the accused on similar facts was convicted of conduct unbecoming an officer and gentleman, in violation of Article 133, Uniform Code of Military Justice, 10 USC § 933. For differing reasons, a majority of the Court found that the conviction could not stand since it basically involved an unauthorized absence. I dis*243sented because of my belief that different rules govern absence without leave by an enlisted man and conduct unbecoming an officer. As an officer, Hale was obliged after a reasonable period of time to inquire about the reasons for the inordinate delay in receiving his orders. I concluded that his failure to do so permitted his conviction of a violation of Article 183.
This accused’s case is different. He is an enlisted man and was convicted of absence without leave. The military judge specially found that his absence was with authority. Since lack of authority for the absence is an essential element of a violation of Article 86, UCMJ, 10 USC § 886, his conviction cannot stand. Accordingly, I concur in the principal opinion.